DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Amended Caims 21-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 91-98 are  directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on   is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Christopher C. Bowley on 11/9/2021.

The application has been amended as follows: 

21.       (Currently Amended by examiner) A system, comprising:  a first light emitting diode (LED) configured to output first light having a first color shift at a number of operating hours; and 
a second LED configured to output second light having a second color shift at said number of operating hours, the second color shift being different from the first color shift, 
 wherein the first and second LEDs are selected during assembly of the system based on the first and second color shifts to provide a combination of the first and second 
wherein the first LED comprises: 
an LED die; and
a phosphor-containing material positioned to receive radiation from the LED die, the phosphor-containing material comprising:
a binder,
phosphor particles dispersed through the binder, and
a phosphor stabilization means,
wherein the phosphor stabilization means reduces an amount of a color shift (Δu´v´) of the LED during the first 1,000 hours or more of use of the first LED.

22. (Original) The system of claim 21, wherein the combined color shift continues to be less than the smaller of the first and second color shifts for a range of operating hours extending beyond said number of operating hours.

23. (Original) The system of claim 22, wherein said number of operating hours is 8000 hours and said range of operating hours is 50000.

24. (Original) The system of claim 21, wherein the first and second LEDs are selected during assembly of the system additionally based on intended operating conditions of the system.



26. (Original) The system of claim 21, wherein the first and second color shifts are expressed in a two-dimensional vector space.

27. (Original) The system of claim 21, wherein the system is a bulb comprising the first and second LEDs.

28. (Original) The system of claim 21, wherein the system is a luminaire comprising the first and second LEDs.

29. (Original) The system of claim 21, comprising multiple bulbs and/or luminaires which include the first and second LEDs.

30. (Original) The system of claim 21, wherein at least one of the first and second LEDs is a phosphor-containing white LED.

31.-89. (Cancelled by applicant previously)

90.  (Cancelled by examiner)

 21, wherein the color shift (Au'v') during the first 1,000 hours or more is less than 0.004.

92. (Rejoined and amended by examiner) The system of claim  [[90]] 21, wherein the phosphor stabilization means reduces the amount of the color shift (Au'v') of the first LED while using the first LED during a first predetermined number of hours, the first predetermined number of hours being one from among 2,000 hours, 3,000 hours, 4,000 hours, 5,000 hours, of 6,000 hours.

93. (Rejoined and amended by examiner) The system of claim  [[92]] 21,, wherein the color shift (Au'v') during the first predetermined number of hours is less than one of predetermined fractions from among 0.003, 0.002, 0.001, or 0.0005.

94. (Rejoined and amended by examiner) The system of claim  [[90]] 21,, wherein the phosphor stabilization means mechanically stabilizes the distribution of the phosphor particles in the binder.

95. (Rejoined and amended by examiner) The system of claim  [[94]] 21,, wherein the phosphor stabilization means comprises anisotropic particles.

96. (Rejoined and amended by examiner) The system of claim  [[95]] 21,, wherein the anisotropic particles comprise carbon nanotubes, silicon carbide, silk and/or polymer filaments.

97. (Rejoined and amended by examiner) The system of claim [[94]] 21, wherein the phosphor stabilization means comprises a cross-linked polymer network.

98. (Rejoined and amended by examiner) The system of claim [[90]] 21, wherein the phosphor stabilization means chemically stabilizes the distribution of the phosphor particles in the binder.

Allowable Subject Matter

Claims 21-30, 91-98 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
 
Referring to the claim 21, the closest prior art of record fails to teach or reasonably suggest the limitation, “A system, comprising:  wherein the first and second LEDs are selected during assembly of the system based on the first and second color shifts to provide a combination of the first and second light having a combined color shift at said number of operating hours that is less than the smaller of the first and second color shifts; wherein the first LED comprises: an LED die; and a phosphor-containing material positioned to receive radiation from the LED die, the phosphor-containing material comprising: a binder, phosphor particles dispersed through the binder, and a phosphor stabilization means, wherein the phosphor stabilization means reduces an amount of a color shift (Δu´v´) of the LED during the first 1,000 hours or more of use of the first LED.”   Hence, claim 21 and depending claims 22 to 30 and 91-20  are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 21 -30 and 91-98 are allowed with examiner’s amendment. 
Claims 31-89 are cancelled by applicant.
Claim 90 cancelled by examiner.
Examiners amendment approved by applicant on 11/19/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/20/2021